DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a difference in heights of the outer end and the inner end of the contact surface falls into a range of a sinking amount of the protective film” in lines 13-14.  This is a limitation on a structural component based on a material worked upon.  Because a film material worked upon could have an indefinite number of “sinking amounts”, the difference in heights required by the claim is not defined.  This will be read as essentially requiring that the collet contact surface to maintain contact with a film material being peeled at an angle descending from an outer edge toward the inside/other edge.  This is supported by applicant’s figure 4, where the difference in heights of the left and right sides 
	Claim 4 recites “an area of the contact surface is smaller than the protective film” in line 3.  This is a limitation upon an apparatus structure depending upon dimensions of a material being worked upon.  Because a film of any size could be worked upon, the area of the contact surface required in order to meet the claim is not defined.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2015/0217557).
	Regarding claims 1 and 5, LEE teaches a peeling apparatus comprising a collet 20 that can contact a periphery of an end side of a surface of a film on a planar member (figs. 1, 2, and 5) and has a suction hole ID portion within the contact surface (region between ID and ED of 20; fig. 5), and a mechanism that lifts the collet pads 20 with respect to a workpiece, where the collet is lifted 
	Regarding claim 4, LEE shows that a contact area of a collet 20 can be smaller than a film worked upon (fig. 11B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KRAM (US 2011/0305842), TOMINAGA et al. (US 2005/0135918), EBATA et al. (US 2011/0198040), HONDA et al. (US 9,643,396), TSUCHIYA et al. (US 2006/0286769), SHIIKI et al. (US 5,676,364), SONG et al. (US 8,858,859), HOKE (US 4,747,634), LITTELL (US 4,129,328), FAWDRY et al. (US 3,223,442), KNISS (US 7,281,739), and DACHTLER (US 6,886,827) teaches apparatuses that are similar or identical to those presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 18, 2021